Citation Nr: 0334072	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  95-16 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a bilateral knee 
disorder.

6.  Entitlement to an increased evaluation for degenerative 
arthritis of the cervical spine.

7.  Entitlement to an increased evaluation for degenerative 
arthritis of the low back.

8.  Entitlement to a temporary total rating based on a period 
of hospitalization from July 24 to August 25, 1995 due to a 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On June 26, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Arrange for the veteran to undergo 
appropriate VA examinations, to include 
orthopedic, neurologic, audiology, and 
psychiatric, to determine the nature and 
extent of his service-connected 
degenerative arthritis of the cervical 
spine and low back disorder, as well as 
to determine the presence and nature of 
the veteran's claimed migraine headaches, 
bilateral hearing loss, tinnitus, 
bilateral knee disorder, and PTSD.  All 
appropriate tests, studies and x-rays are 
to be performed/taken.All clinical 
findings should be reported in detail.   
A.  Orthopedic examination:  The 
following information should be provided 
to the examiner:  Based on the veteran's 
service medical records (January 1980 to 
September 1992) and July 1993 VA 
examination, service connection was 
granted in August 1993 for degenerative 
arthritis, C5-6, C6-7, with disruption of 
alignment of C5 on C6, and discogenic 
disease, C5-6; and for residuals of a low 
back injury, rated as limitation of 
motion of the dorsal spine.  

Examining physician please note:  
Subsequent to the grant of service 
connection for arthritis of the cervical 
spine and low back disorder, and almost 
three years after the veteran's 
separation from active duty service, he 
sustained injury to his back trying to 
lift auto parts off a truck, while at 
work on June 27, 1995.  He experienced a 
sudden sharp pain in his back and down 
his left leg, with numbness and tingling.  
MRI was done on July 21, 1995, which 
revealed a large herniated disc at L5-S1, 
with displacement of left-sided L1-2 
nerve roots.  On July 28, 1995, he 
underwent elective L5-S1 lumbar 
laminectomy, with diskectomy and nerve 
root decompression.  After hospital 
discharge, he needed a wheelchair for 
ambulation, secondary to severe back 
pain.  He underwent L-4-5 laminectomy in 
December 1996, with little pain relief.  
He continued the use of a wheelchair.  
The veteran is not service connected for 
the residuals of the above-mentioned 
injury, with subsequent surgeries.  

The claims file must be provided to and 
be reviewed by the examining physician.  
On orthopedic examination, the physician 
is to:   a)  Note, in detail, the current 
manifestations of the veteran's service-
connected arthritis of the cervical spine 
and his service-connected back disorder, 
rated on the bases of limitation of 
motion of the dorsal spine, to include 
all ranges of motion, the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, and pain on motion;   b)  
Offer an opinion as to whether it is at 
least as likely as not that the June 1995 
post-service intercurrent back injury is 
etiologically related to the veteran's 
service-connected cervical spine 
arthritis and/or low back disorder;   c)  
If the service-connected manifestations 
are indistinguishable from the residuals 
of the June 1995 post-service 
intercurrent back injury, that fact is to 
be noted in the examination report;   d)  
If the current manifestations are 
distinguishable, the examiner is to note 
those manifestations that are 
attributable to the service-connected 
cervical arthritis and low back disorder 
and those manifestations that are 
attributable to the nonservice-connected 
residuals of the June 1995 post-service 
intercurrent back injury.   

Bilateral knee disorder - The claims file 
must be provided to and be reviewed by 
the examining physician.  The examiner is 
to examine each knee, to include having 
x-rays taken of each knee, and:
a)  Note the nature and extent of any 
disorder found, to include all ranges of 
motion, the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, and pain on motion;  
b)  If no disorder is found, that 
negative finding is to be noted in the 
examination report;  
c)  With respect to each disorder that is 
diagnosed, the physician is to offer an 
opinion , following review of the 
pertinent medical history, to include the 
veteran's service medical records, as to 
whether it is at least as likely as not 
that any currently diagnosed knee 
disorder is, in any way, related to the 
veteran's active military service, to 
include the symptoms noted therein or  
d)  If any diagnosed knee disorder is not 
related to the veteran's active military 
service, whether it is at least as likely 
as not that any diagnosed knee disorder  
is being aggravated by a service-
connected disability and, if so, the 
degree of aggravation.  

B.  Neurology examination -The veteran 
claims he experienced headaches in 
service, beginning in 1989, which 
subsequently have become almost daily 
migraine headaches.  In the alternative, 
the veteran attributes his headaches to 
an injury he sustained to his cervical 
spine in 1989.  The claims file must be 
provided to and be reviewed by the 
examining physician.  On examination, the 
physician is to:  
a)  Note the nature and extent of any 
claimed headaches, to include the type of 
headaches; 
b)  If none are indicated, that finding 
is to be so noted in the examination 
report;  
c)  If headaches are diagnosed, the 
physician is to offer an opinion, 
following review of the pertinent medical 
history, to include the veteran's service 
medical records, as to whether it is at 
least as likely as not that any currently 
diagnosed headaches are, in any way, 
related to the veteran's active military 
service, to include the symptoms noted 
therein;  
d)  An opinion is requested as to whether 
it is at least as likely as not that any 
currently diagnosed headaches are, in any 
way, related to the veteran's service-
connected cervical spine arthritis or low 
back disorder, rated as limitation of 
motion of the dorsal spine or  
e)  Whether it is at least as likely as 
not that the claimed headaches are being 
aggravated by a service-connected 
disability and, if so, the degree of 
aggravation.  

C.  Audiology examination - The veteran 
is to undergo a hearing examination to 
determine the nature and extent of his 
bilateral hearing loss, to include 
findings pertaining to tinnitus.  The 
claims file must be provided to and be 
reviewed by the examining audiologist.  
The hearing examination is to be 
conducted by a state-licensed audiologist 
and must include a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test.  The 
examination is to be conducted without 
the use of hearing aids.  The examiner is 
to offer a diagnosis of any hearing loss 
found.  The examiner is to review the 
veteran's service medical records, 
particularly his service entry, 
intermediate, and service separation 
examinations and offer opinions as to:  
a)  Whether the veteran's hearing loss 
pre-existed the veteran's active military 
service and, if so, did such hearing loss 
increase in severity during service and, 
if so, the degree of aggravation, and was 
any increase in severity during service 
due to natural progression of a pre-
service condition;  
b)  If tinnitus is diagnosed, an opinion 
is requested as to whether it is at least 
as likely as not related in any way to 
the veteran's active military service, to 
include the symptoms noted therein, or to 
any in-service acoustic trauma.  

D.  Psychiatric examination - The veteran 
is to undergo a VA psychiatric 
examination to assess the nature and 
etiology of all current psychiatric 
impairment.  The claims file must be 
provided to and be reviewed by the 
examining psychiatrist.  The examiner is 
to be advised that only verified 
stressors may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the current psychiatric symptoms.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
current diagnostic criteria are met, to 
include identification of the specific 
stressor(s) underlying the diagnosis, and 
comment on the link between the current 
symptomatology and the in-service 
stressful experiences.  If a psychiatric 
disorder, other than PTSD or along with 
PTSD, is diagnosed, then the psychiatrist 
is to:  a) distinguish the manifestations 
attributable to each disorder, if 
possible, and assign a GAF score to each 
psychiatric disorder diagnosed;  b) if it 
is not possible to distinguish multiple 
psychiatric disorders, that finding needs 
to be noted in the examination report;  
c) if a psychiatric disorder, other than 
PTSD is diagnosed, the psychiatrist is to 
offer an opinion as to whether it is at 
least as likely as not that the disorder 
is, in any way, related to the veteran's 
active military service.  

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in a 
typewritten report.  The examination 
reports are to be associated with the 
claims folder.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





